UNITED STATES   SECURITIES AND EXCHANGE COMMISSION   Washington, DC 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13A - 16 OR 15D - 16 OF THE SECURITIES EXCHANGE ACT OF 1934   31October 2013 Commission File No. 001-32846     CRH public limited company (Translation of registrant's name into English) Belgard Castle, Clondalkin,   Dublin 22, Ireland.   (Address of principal executive offices)   Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F:   Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): ﻿ 31st October 2013 RE-ISSUE OF TREASURY SHARES CRH plc announces that on 30th October 2013, it transferred to participants in its employee share schemes 14,542 Ordinary Shares at prices between €15.0674 and €16.58 per Ordinary Share and at prices of £13.13 and £14.4903 per Ordinary Share. Following the above transactions, CRH plc holds 6,164,088 Ordinary Shares in Treasury. The number of Ordinary Shares in issue (excluding Treasury Shares) is 733,067,512. Contact Neil Colgan Company Secretary Tel: 00 3531 6344340 ﻿ CRH public limited company (Registrant) Date:31 October 2013 By:/s/Maeve Carton M. Carton Finance Director
